Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response filed 24 June 2022, applicant argued that the combination of Lee et al. (US 2013/0005619) and Iijima et al. (US 2005/0079354) does not support a proper prima facie case of obviousness with respect to independent claims 1 and 5 since Lee et al. teach that the nanoparticles used in the lubricant composition include “nano-sized, oil soluble pore[s]” that soak up and hold oil, which can gradually be released over time to help reduce the friction coefficient on the surface being lubricated.  Applicant argued that, in contrast, the spherical graphite nanoparticles taught in Iijima et al. are not porous, are solid nanospheres and would not include any pores. Thus, the argument that substituting the spherical nanoparticles of Iijima et al. into the compositions of Lee et al. would render the composition of Lee et al. inoperable for its intended purpose of reducing friction over time, is deemed to be persuasive. 
In regard to Zhang et al. (US 2005/0124504) in view of Iijima et al. (US 2005/0079354), applicant argued that the rejection does not establish a proper prima facie case of obviousness with respect to independent claims 1 and 5 since substituting the spherical nanoparticles of Iijima et al. into the composition of Zhang et al. would render the composition of Zhang et al. inoperable for its intended purpose has been found to be persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
August 19, 2022